Citation Nr: 0105209	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral tinnitus.

3.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied an application to reopen a claim for service 
connection for bilateral tinnitus, and denied service 
connection for a bilateral hearing loss, PTSD, a skin 
disorder and a prostate disorder.

The Board notes that, in a March 1976 decision, the RO denied 
the veteran's claim for service connection for defective 
hearing.  After notification thereof, the veteran did not 
file an appeal with this RO decision, and it became final.  
38 U.S.C.A. § 7105.  A previously denied claim may not be 
reopened absent new and material evidence.  38 U.S.C.A. 
§ 5108.  Yet, in February 1998, it appears the RO did not 
specifically address the issue of whether new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for bilateral hearing loss.  Rather, it 
addressed this issue on the merits.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that the Board does not have jurisdiction to consider a 
claim which has been finally adjudicated unless new and 
material evidence has been submitted.  Thus, as a preliminary 
matter, the Board must first determine whether new and 
material evidence has been submitted before proceeding to 
decide a case on the merits.  Barnett v. Brown, 8 Vet. App 1 
(1995).  Accordingly, the issue pertaining to bilateral 
hearing loss is as set forth on the title page of this 
decision.

The Board further notes that, in a decision of September 
1993, the Board denied entitlement to service connection for 
bilateral tinnitus.  Since the time of that decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The current appeal ensued.

Finally, for reasons which will become apparent, the issues 
of service connection for PTSD, a skin disorder and a 
prostate disorder will be the subjects of the Remand portion 
of this decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for defective hearing in March 1976; the veteran was notified 
of this decision and did not file an appeal.

2.  Additional evidence submitted since the March 1976 
decision bears directly on the issue of whether the veteran 
has a bilateral hearing loss which is of service origin, and 
is so significant that it must be considered in order to 
fairly decide the merits of this claim.

3.  The veteran served during the Vietnam War, and his 
decorations include the Combat Action Ribbon.

4.  There is medical evidence which tends to show that the 
veteran's bilateral hearing loss originated during his period 
of active military service.

5.  The Board denied the veteran's claim for service 
connection for bilateral tinnitus in September 1993.

6.  Additional evidence submitted since the September 1993 
decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
bilateral tinnitus.

7.  The veteran's bilateral tinnitus is shown to be 
associated with his sensorineural hearing loss due to 
inservice noise exposure.



CONCLUSIONS OF LAW

1.  Evidence received since the RO's March 1976 denial of the 
veteran's claim for service connection for bilateral hearing 
loss is new and material, and the claim for such benefit is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Resolving the benefit of the doubt in his favor, the 
veteran's bilateral hearing loss was incurred in active 
military service.  38 U.S.C.A. § 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).

3.  Evidence received since the Board's September 1993 denial 
of the veteran's claim for service connection for bilateral 
tinnitus is new and material, and the claim for such benefit 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

4.  Resolving the benefit of the doubt in his favor, the 
veteran's bilateral tinnitus is of service origin.  
38 U.S.C.A. § 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

In the case of any veteran who served for 90 days or more 
during a period of war, and an organic disease of the nervous 
system (sensorineural hearing loss) becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, it shall be considered to have 
been incurred in such service, even when there is no record 
of evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2000).

Once there has been an administratively final denial of a 
claim, whether by an RO or the Board, a claimant must submit 
new and material evidence in order to have VA reopen and 
review the former disposition of that claim.  38 U.S.C.A. 
§ 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

Analysis.

Bilateral Hearing Loss

The Board finds that the veteran has presented new and 
material evidence to warrant a reopening of his claim for 
service connection for bilateral hearing loss.  As reported 
earlier, the RO denied the veteran's claim for service 
connection for defective hearing in March 1976.  At that 
time, the RO held that defective hearing was not shown by the 
evidence of record.

VA outpatient treatment records which have been associated 
with the claims folder since that time (in August 1991) show 
that the veteran was afforded a VA audiological examination 
in October 1974.  At that time, his auditory thresholds at 
500, 1,000, 2,000, 3000 and 4,000 Hertz were 15, 10, 15, 15 
and 65, respectively, in the right ear.  His auditory 
thresholds at 500, 1,000, 2,000 and 3,000 Hertz were 15, 5, 
5, 45 and 75, respectively, in the left ear.  Speech 
discrimination was 96 percent in the right ear, and 100 
percent in the left ear.  The veteran was assessed as having 
a bilateral sensorineural hearing loss.  

A January 1976 VA outpatient treatment record shows that the 
veteran's auditory thresholds at 500, 1,000, 2,000, 3000 and 
4,000 Hertz were 20, 10, 10, 15 and 65, respectively, in the 
right ear.  His auditory thresholds at 500, 1,000, 2,000 and 
3,000 Hertz were 15, 10, 5, 40 and 80, respectively, in the 
left ear.  Speech discrimination was 96 percent in the right 
ear, and 88 percent in the left ear.

Thus, these VA outpatient treatment records show that the 
veteran had threshold levels in excess of 40 decibels in both 
ears.  These records also show that he had a bilateral 
hearing disability for VA compensation purposes pursuant to 
38 C.F.R. § 3.385.

This evidence alters the basis for the RO's denial in 1976, 
namely, that there was no evidence which showed that the 
veteran had a bilateral hearing loss.  As such, the evidence 
received since the RO denied the veteran's claim for service 
connection for defective hearing in March 1976 is new and 
material, and must be considered in order to fairly decide 
the merits of this claim.  Under such circumstances, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened, and a review of the entire evidence of 
record is warranted.

The Board notes that, in Alemany v. Brown, 9 Vet. App. 518 
(1996), the Court noted that, in light of the benefit of the 
doubt provisions of 38 U.S.C. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert, 
the Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, 
to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.

After carefully reviewing the evidence of record, the Board 
concludes that service connection is warranted for the 
veteran's bilateral hearing loss.  The Board is aware that 
the service medical records do not affirmatively establish 
the veteran incurred a bilateral hearing loss in service, and 
that most of the post-service medical records do not 
establish any etiological relationship between his bilateral 
hearing loss and his period of military service.  Yet, there 
is competent medical evidence of record which tends to show 
that the veteran's bilateral hearing loss originated during 
his period of military service.  In particular, in addition 
to showing that the veteran had a bilateral hearing 
disability, the October 1974 VA outpatient treatment record 
also includes a notation that the veteran had experienced 
hearing difficulties ever since he came under mortar fire in 
1968.  While this notation may have been based, in part, on a 
history provided by the veteran, a veteran who earned the 
Combat Action Ribbon while serving this nation in the Vietnam 
War, the opinion was also most certainly based upon the 
physician's medical expertise, especially in light of the 
fact that this record includes another notation which shows 
that the veteran was advised to apply for service connection 
for his bilateral hearing loss.  The Board emphasizes that, 
absent evidence to the contrary, the Board is not in a 
position to question this finding or attribute the veteran's 
bilateral hearing loss to some other cause.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, the Board is 
unable to conclude that the preponderance of the evidence is 
against the instant claim.  Accordingly, it appears that 
there is at least an approximate balance of positive and 
negative evidence regarding the merits of this issue.  With 
reasonable doubt resolved in favor of the veteran, service 
connection is warranted for his bilateral hearing loss.  See 
Gilbert, 1 Vet. App. 49, at 53-56.

Bilateral Tinnitus

The Board finds that the veteran has presented new and 
material evidence to warrant a reopening of his claim for 
service connection for bilateral tinnitus.  In a September 
1993 decision, the Board denied the veteran's claim for such.  
In so doing, the Board held that the evidence showed that the 
veteran was first treated for bilateral tinnitus many years 
after his separation from service.  It also held that the 
evidence did not establish any etiological link between his 
bilateral tinnitus and his period of military service.

In Hodge, the Court of Appeals for the Federal Circuit 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  See Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).  Evidence which has 
been associated with the claims folder since September 1993 
contains statements made by the veteran as to the 
circumstances surrounding the origin of his bilateral 
tinnitus.  Pursuant to the guidelines set forth in Hodge, the 
Board finds that the evidence received since the September 
1993 Board decision is new and material.  Thus, the veteran's 
claim for service connection for bilateral tinnitus is 
reopened, and a review of the entire evidence of record is 
warranted.

As noted above, service connection has been established for 
the veteran's bilateral hearing loss.  While the veteran did 
not apparently manifest or complain of tinnitus while on 
active duty, there were complaints of tinnitus which were 
noted on his October 1974 VA outpatient treatment record.  
These complaints are reasonably associated with his bilateral 
hearing loss for which service connection has been 
established.  This conclusion is supported by the fact that 
he is a combat veteran, and by the fact that it was noted 
that he had had tinnitus since 1968 at the time of his VA 
audiological examination in October 1974.  In view of this 
veteran's demonstrated history of acoustic trauma in service, 
service connection for bilateral tinnitus is now deemed 
appropriate.  See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened, and service connection for bilateral 
defective hearing is granted.

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral tinnitus 
is reopened, and service connection for bilateral tinnitus is 
granted.


REMAND

The Board notes that VA has a duty to assist the veteran in 
developing the facts pertinent to his claims for service 
connection for PTSD, a skin disorder and a prostate disorder.  
38 U.S.C.A. § 5107(a).  In the instant case, the Board finds 
that additional development is necessary for a full and fair 
adjudication of these issues.

The Board also notes that, in the most recent correspondence 
received from the veteran in January 2000, he indicated that 
he was incarcerated.  In this regard, the Board notes that 
the duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement as such individuals are entitled to the "same 
care and consideration given to their fellow veterans."  
Bolton v. Brown, 8 Vet. App. 185, 191 (1995), citing Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  Prior to June 18, 
1999, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor; if the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation was 
accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).

In this case, the veteran's DD-214 reflects that he was 
awarded the Combat Action Ribbon.  As such, it has been shown 
that he engaged in combat with the enemy.  However, the 
record is currently devoid or any report or clinical finding 
of PTSD.  In addition, the veteran has not been afforded a VA 
psychiatric examination for the purpose of determining 
whether he has PTSD.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Board 
finds that a VA psychiatric examination is needed to 
determine whether the veteran has PTSD which is related to 
in-service combat stressors.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, the Board concludes that 
a remand is necessary for a full and fair adjudication of 
this issue.

Skin and Prostate Disorders

The veteran contends that he has a skin disorder and a 
prostate disorder which resulted from his exposure to Agent 
Orange during his service in Vietnam.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases enumerated in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e), the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164, 168 (1999).  
The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents 
enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e), 
consist of chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  With regard to the skin 
diseases, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The Board notes that, in the case of any veteran who served 
for 90 days or more during a period of war, and a malignant 
tumor becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service, it shall be considered to have been incurred in such 
service, even when there is no record of evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The Board also notes that a veteran can always establish 
service connection with competent and credible proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).

In this case, the veteran's DD Form 214 reflects that he 
served on active duty in the Republic of Vietnam.  Besides 
earning the Combat Action Ribbon, he was awarded the Vietnam 
Service Medal with three devices, the Vietnam Campaign Medal 
with device and the Republic of Vietnam Gallantry Cross with 
Palm and Frame.

The Board observes, however, that that record is currently 
negative for any skin disorder or prostate disorder for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  See 38 C.F.R. 
§ 3.307(a)(6), 3.309(e).  In addition, the veteran has not 
been afforded VA examinations for the purpose of determining 
whether he has a skin disorder and a prostate disorder which 
are related to his period of military service or his exposure 
to herbicide agents therein.  As noted earlier, when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  See 
Colvin, 1 Vet. App. at 171, 175.  Here, the Board finds that 
VA examinations are needed to determine whether the veteran 
has a skin disorder and a prostate disorder which are related 
to his period of military service or his exposure to 
herbicide agents therein.  See Green, 1 Vet. App. at 121, 
124.  

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
the law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  For these reasons, and those noted above, a remand 
is required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should request the veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for a psychiatric disorder, a skin 
disorder and a prostate disorder.  After 
securing any necessary releases, the RO 
should obtain those records not on file.

2.  Thereafter, the RO should review the 
claims folder and prepare a summary 
including all associated documents and 
then make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the veteran's claimed stressors, 
if present, are related to his combat.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any psychiatric disorder 
found to be present.  To the extent 
possible, coordination with the 
correctional facility in which the 
veteran is incarcerated should be 
undertaken so that every possible means 
of conducting the examination is 
explored.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination. All 
necessary testing and evaluation should 
be accomplished.  The examination report 
should reflect a review of pertinent 
material in the claims folder and the 
examiner should be requested to integrate 
previous psychiatric findings and 
diagnoses with current findings.  The RO 
should inform the examiner which of the 
veteran's stressors, if any, are related 
to his combat.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) the factors relied on to 
support the diagnosis; (2) the specific 
stressor, or stressors, that prompted the 
diagnosis; and (3) whether there is a 
link between the current symptoms and one 
or more of the stressors.  The report of 
examination should include a complete 
rationale for all opinions expressed.

4.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of any skin disorder found 
to be present.  Once again, to the extent 
possible, coordination with the 
correctional facility in which the 
veteran is incarcerated should be 
undertaken so that every possible means 
of conducting the examination is 
explored.  The claims folder must be made 
available to the examiner prior to the 
examination.  The examiner should elicit 
a detailed history from the veteran of 
any in-service and post-service skin 
problems.  Following an examination of 
the veteran, the examiner should 
specifically comment as to whether it is 
as likely as not that the veteran has a 
chronic skin disorder which is related to 
his period of military service, including 
exposure to herbicides (Agent Orange) 
therein.  All opinions expressed must be 
accompanied by a complete rationale.

5.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of any prostate disorder 
found to be present.  To the extent 
possible, coordination with the 
correctional facility in which the 
veteran is incarcerated should be 
undertaken so that every possible means 
of conducting the examination is 
explored.  The claims folder must be made 
available to the examiner prior to the 
examination.  The examiner should elicit 
a detailed history from the veteran of 
his in-service and post-service prostate 
problems.  Following an examination of 
the veteran, the examiner should 
specifically comment as to whether it is 
as likely as not that the veteran has a 
prostate disorder which is related to his 
period of military service, including 
exposure to herbicides (Agent Orange) 
therein.  All opinions expressed must be 
accompanied by a complete rationale.

6. The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the claims for service 
connection for PTSD, a skin disorder and 
a prostate disorder.  The claims for 
service connection for a skin disorder 
and a prostate disorder should be 
adjudicated on a direct basis, as well as 
on the basis of regulations pertaining to 
Agent Orange exposure.  See Combee v. 
Brown, 34 F.3d 1039 (1994).

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

